 1
 2
 3
                                                                     JS-6
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
     DAMON TRAVIS SEARCY,               )     NO. EDCV 19-01364-MWF (AS)
11                                      )
                     Petitioner,        )
12                                      )
               v.                       )          JUDGMENT
13                                      )
     RICK HILL, Warden                  )
14                                      )
                     Respondent.        )
15                                      )
                                        )
16
17
          Pursuant   to   the   Order       Accepting   Findings,   Conclusions   and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
               DATED: March 16, 2020
24
25
26
27                                          MICHAEL W. FITZGERALD
                                        UNITED STATES DISTRICT JUDGE
28
